 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY M. MILLER,                                No. 2:19-cv-1701 MCE KJN (PS)
                                                       No. 2:19-cv-1702 MCE KJN (PS)
12                       Plaintiff,                    No. 2:19-cv-1708 MCE KJN (PS)
13            v.                                       ORDER
14   NAVIENT SOLUTIONS, LLC, et. al.
15                       Defendants.
16

17            On October 31, 2019, the magistrate judge filed findings and recommendations (ECF No.

18   10), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1. The findings and recommendations (ECF No. 10) are ADOPTED;
                                                      1
 1         2. The actions in No. 2:19-cv-1701 MCE KJN (PS); No. 2:19-cv-1702 MCE KJN (PS);

 2             and No. 2:19-cv-1708 MCE KJN (PS) are dismissed pursuant to Federal Rule of Civil

 3             Procedure 41(b); and

 4         3. The Clerk of Court is directed to close these cases.

 5         IT IS SO ORDERED.

 6   Dated: February 4, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
